Case 1:18-cv-11222-TLL-PTM ECF No. 35 filed 05/06/19                 PageID.347       Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

TERRY WELCH,                                         )
                                                     )
                                                     )
       Plaintiff,                                    )     Case No.: 1:18-cv-11222-TLL-PTM
v.                                                   )
                                                     )    STIPULATION AND
BIG BOY RESTAURANTS                                  )    ORDER JOINING CHERYL
INTERNATIONAL, LLC,                                  )    STROUB AS PLAINTIFF
                                                     )
       Defendant.                                    )
                                                     )


       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Terry Welch,

and Defendant, Big Boy Restaurants International, LLC, that Cheryl Stroub, an adult individual

residing in Coleman, Michigan, shall be joined in this action as Plaintiff pursuant to Federal Rule

of Civil Procedure 20(a)(1)(B).

Dated this 30th day of April, 2019

  /s/ Sergei Lemberg                              /s/ Grace Crivello
 Sergei Lemberg, Esq.                             Vincent P. Hoyumpa, Esquire
 LEMBERG LAW, LLC                                 Grace J. Crivello, Esquire
 43 Danbury Road                                  FISCHER GARON HOYUMPA
                                                  48 Market Street, Suite 2B
 Wilton, CT 06897                                 Mount Clemens, MI 48043
                                                  Telephone: (586) 466-1200
 Telephone: (203) 653-2250                        vhoyumpa@fghrlaw.net
                                                  gcrivello@fghrlaw.net
 Facsimile: (203) 653-3424                        Attorneys for Defendant

 slemberg@lemberglaw.com

 Attorney for Plaintiffs


SO ORDERED:

                                                            s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge

Dated: May 6, 2019
